DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 is missing a “:” after the word comprising
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, ,7-8, 20-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Furusawa (6371908)
Furusawa discloses 1. (Original) An endoscope diagnosis support system (Furusawa, Fig. 1, Col. 4, “video endoscopic apparatus”) comprising 
a processor, the processor being configured to perform detection of an anomaly candidate area from an endoscope image obtained by performing image pickup of an inside of a subject to obtain a detection result, and (Furusawa, Col. 11.19-40, “Next, the CPU38 generates a still image data indicating an image in which the ordinary color observation image and an image of the tumor part C determined on the basis of the intensity of the auto-fluorescent light are combined. In other words, the CPU38 specifies the pixels in the memory M1 which correspond to the pixels having luminance vale of "11111111" in the memory M2 and sets the color of the pixels thus specified to, for example, B (blue) in the memory M1 (S111). As a result, in the memory M1, there are generated the still image data of the fluorescent diagnosis image in which an area corresponding to the tumor part C (abnormal part) within the ordinary color observation images is indicated in blue.”)
generate a display image in which an indicator indicating detection of the anomaly candidate area is arranged in a periphery portion of the endoscope image in accordance with the detection result.(Furusawa, Fig. 14, Col. 11.41-45, “The contents of the VRAM41 are supplied to the monitor 15 through the D-A converter 37, so that the fluorescent diagnosis image in which the tumor part C is indicated in blue is displayed on the display area on the right side” and on the left side is the live ordinary moving picture {video})

Furusawa discloses 2. (Original) The endoscope diagnosis support system according to claim 1, wherein the processor divides the display image into a main area and a sub area that is smaller than the main area, arranges the endoscope image in the main area, and arranges an anomaly detection image corresponding to the indicator indicating the detection of the anomaly candidate area in a periphery portion of the main area. (Furusawa, Fig. 14)

Furusawa discloses 3. (Original) The endoscope diagnosis support system according to claim 2, wherein the endoscope image is a moving image(Furusawa, Fig. 14, “moving picture” {video}), and the processor arranges a detection position image for indicating a detection position in a position corresponding to the detection position in the anomaly candidate area in the sub area in accordance with the detection result. (Furusawa, Fig. 14, Col. 11.41-45, “The contents of the VRAM41 are supplied to the monitor 15 through the D-A converter 37, so that the fluorescent diagnosis image in which the tumor part C is indicated in blue is displayed on the display area on the right side”; detection position image is the portion in blue Note: Applicant’s disclosure maps this to both D1 & D2, but fails to define it.  )

Furusawa discloses 7. (Original) The endoscope diagnosis support system according to claim 2, wherein the anomaly detection image is a detection mark. (It is unclear what Applicant intends, but the anomaly detection of Furusawa image does have a blue detection mark)

Furusawa discloses 8. (Original) The endoscope diagnosis support system according to claim 2, wherein the processor arranges the anomaly detection image in four corners of the endoscope image. (It is unclear what Applicant intends, but the anomaly detection image is in one of the four corners similar to Fig. 4-8)

Claim 20-21 are rejected under similar grounds as claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 9-14, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Horn (20070078335).

 (Furusawa, Fig. 14, Applicant’s claim language is confusing; As best as the Examiner understands the claim; Furusawa shows the display image and anomaly detection image in similar positions as Fig. 4-8  and shows the detection position image (blue) on the anomaly detection image), But does not expressly disclose in the “main area”

Horn discloses “detection position image to indicate a position corresponding to the detection position in the main area” (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the same tumor in the main area with the same marking as shown by Horn.
The suggestion/motivation for doing so would have been to be identified easier.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Furusawa with Horn to obtain the invention as specified in claim 4.

	


Furusawa in view of Horn discloses 9. (Original) The endoscope diagnosis support system according to claim 4, wherein the processor generates the display image in a manner that the detection position image is not arranged outside of the endoscope image. (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)

Furusawa in view of Horn discloses 10. (Original) The endoscope diagnosis support system according to claim 4, wherein the detection position image arranged in the main area is a rectangular frame image. (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)

Furusawa in view of Horn discloses 11. (Currently Amended) The endoscope diagnosis support system according to claim 4, wherein the detection position image arranged in the main area is an arrow image. (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)

Furusawa in view of Horn discloses 12. (Original) The endoscope diagnosis support system according to claim 4, wherein the processor switches the detection position image in the main area to either a display state or a non-display state in accordance with an instruction signal indicating an instruction performed by a user. (Furasawa, Col. 12 Lines 10-16, “if the operator turns on the external switch 36a at the point when image of a part which is expected to be the tumor part C, the CPU38 in the PC14 extracts the tumor part C (part consisting of pixels whose luminance values belong to the .beta. area) from the auto-fluorescent image on the basis of an intensity difference in the auto-fluorescent image and displays a fluorescent diagnosis image in which the tumor part C is indicated in blue, on the monitor 15. Therefore, the operator can appropriately diagnose whether or not the part which is expected to be the tumor part C is actually a tumor part.”)

Furusawa in view of Horn discloses 13. (Original) The endoscope diagnosis support system according to claim 12, wherein the instruction signal is outputted from at least any one of a foot switch, a keyboard, a tablet, a voice input apparatus, and a scope switch. (Furasawa, Col. 12 Lines 10-16, “if the operator turns on the external switch 36a at the point when image of a part which is expected to be the tumor part C, the CPU38 in the PC14 extracts the tumor part C (part consisting of pixels whose luminance values belong to the .beta. area) from the auto-fluorescent image on the basis of an intensity difference in the auto-fluorescent image and displays a fluorescent diagnosis image in which the tumor part C is indicated in blue, on the monitor 15. Therefore, the operator can appropriately diagnose whether or not the part which is expected to be the tumor part C is actually a tumor part.”)

Furusawa in view of Horn discloses 14. (Original) The endoscope diagnosis support system according to claim 4, wherein when the processor determines that a predetermined display switching condition is satisfied, the processor switches the detection position image in the main area to either a display state or a non-display state. (Furasawa, Col. 12 Lines 10-16, “if the operator turns on the external switch 36a at the point when image of a part which is expected to be the tumor part C, the CPU38 in the PC14 extracts the tumor part C (part consisting of pixels whose luminance values belong to the .beta. area) from the auto-fluorescent image on the basis of an intensity difference in the auto-fluorescent image and displays a fluorescent diagnosis image in which the tumor part C is indicated in blue, on the monitor 15. Therefore, the operator can appropriately diagnose whether or not the part which is expected to be the tumor part C is actually a tumor part.”)

Furusawa in view of Horn discloses 17. (Original) The endoscope diagnosis support system according to claim 14, wherein the predetermined display switching condition is whether or not an observation mode is a narrow band light observation mode.( Furusawa Col. 9 Lines 36-60, “This excitation light is transmitted to the distal end part of the video endoscope 11 through the light guide 20, then emitted from the emitting end face of the light guide 20, and irradiated onto the object while being diffused by the light distribution lens 21. As a result, auto-fluorescent light is emitted from the organismic organization of the windpipe as the object. At this time, the intensity of component of light within wavelength band of a green light included in the auto-fluorescent light emitted from a normal part of the organismic organization is higher than the intensity of a green light band component included in the auto-fluorescent light emitted from the tumor part C.”)

Furusawa in view of Horn discloses 19. (Original) The endoscope diagnosis support system according to claim 4, wherein when the detection position image is arranged in the main area, the processor generates the display image in a manner that the detection position image is not arranged in the sub area. (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Kishima (2014/0296718).

Furusawa discloses 5. (Original) The endoscope diagnosis support system according to claim 2, But does not expressly disclose “wherein the processor arranges an enlarged image obtained by enlarging the anomaly candidate area in the sub area.”
Kishima discloses “wherein the processor arranges an enlarged image obtained by enlarging the anomaly candidate area in the sub area.” (Kishima, “[0059] The fluorescence navigation surgery system according to this embodiment is capable of enlarging an image of the area ROI in which the operator is interested by digital zooming in response to a user's request”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the enlarged tumor in the sub area with the same marking as shown by Kishima.
The suggestion/motivation for doing so would have been to be identified easier, since it is larger.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Furusawa with Kishima to obtain the invention as specified in claim 5.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of 
UTSUNOMIYA(PGPUb 20170186200)
Furusawa discloses 6. (Original) The endoscope diagnosis support system according to claim 3, But does not disclose “wherein the anomaly detection image and the detection position image have a same color”
 (UTSUNOMIYA, “[0096] FIG. 5 is a schematic diagram illustrating a superimposed image and a parallel image when the same color is assigned to the same organ between the first medical image and the second medical image.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the tumor in the sub area with the same color marking  as in the main area as shown by Utsunomiya.
The suggestion/motivation for doing so would have been to be identified easier, since it is same color.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Furusawa with Utsunomiya to obtain the invention as specified in claim 6.

Claim 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Horn in view of Design Choice.  
Furusawa in view of Horn discloses The endoscope diagnosis support system according to claim 14, But not expressly 
15. “a camera, wherein the predetermined display switching condition is whether or not an image of a user's eyes which is inputted from the camera indicates a predetermined movement”
16. a timer, wherein the processor can detect an anomaly type in the anomaly candidate area, the timer can measure a predetermined period of time according to the 
18. wherein the processor performs detection of a predetermined treatment instrument from the endoscope image, and the predetermined display switching condition is whether or not the processor detects the predetermined treatment instrument.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the above switching schemes.   
Applicant has not disclosed that these schemes  provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any types of scheme, such as voice because they provide the same result of user control.
Therefore, it would have been obvious to combine Furusawa in view of Horn as shown above to one of ordinary skill in this art to obtain the invention as specified in claims15-16, 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662